Opinion issued July 28, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-16-00567-CR
                            ———————————
                   IN RE GERALD ALLEN PERRY, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION
      Relator, Gerald Allen Perry, proceeding pro se and incarcerated, has filed a

petition for writ of mandamus. Relator seeks to compel the respondent trial judge

to vacate the order denying his motion to suppress evidence and to recall this Court’s

mandate and vacate this Court’s judgment affirming his 1994 conviction in the

underlying proceeding.1 We dismiss for want of jurisdiction.


1
      The underlying case is The State of Texas v. Gerald Allen Perry, Cause No. 607922,
      180th District Court, Harris County, Texas, The Honorable Catherine Evans
      As we previously stated in dismissing for want of jurisdiction relator’s similar

appeal of the respondent’s 2014 order denying his motion to recall the 1994 mandate,

“Article 11.07 provides the exclusive means to challenge a final felony conviction”

and “[o]nly the Texas Court of Criminal Appeals has jurisdiction over matters

related to post-conviction relief from a final felony conviction.” Perry v. State, No.

01–14–00577–CR, 2014 WL 5593754, at *1 (Tex. App.—Houston [1st Dist.] Nov.

4, 2014, no pet.) (mem. op., not designated for publication) (citing, inter alia, TEX

CODE. CRIM. PROC. ANN. art. 11.07, § 5 (West Supp. 2011)). Because relator’s

felony conviction became final in 1994, this is a final post-conviction felony

proceeding for which we lack jurisdiction. See id.

      Accordingly, we dismiss the petition for writ of mandamus for want of

jurisdiction.

                                  PER CURIAM
Panel consists of Justices Keyes, Brown, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




      presiding. We affirmed appellant’s conviction for aggravated robbery, for which
      his punishment was assessed at forty-five years’ confinement and a $2,000 fine, on
      February 24, 1994, and we issued our mandate on August 23, 1994. See Perry v.
      State, No. 01–93–00207–CR, 1994 WL 52499, at *3 (Tex. App.—Houston [1st
      Dist.] Feb. 24, 1994, no writ) (not designated for publication).
                                           2